Citation Nr: 0844556	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-34 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a mental condition 
(also claimed as post-traumatic stress disorder (PTSD)).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965, during peacetime and the Vietnam Era.  There 
is no evidence that the veteran served overseas or 
participated in a combat operation.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO).  The veteran disagreed with such 
decision and subsequently perfected an appeal.   

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge during a video hearing.  A 
copy of the hearing transcript is of record and has been 
reviewed.


FINDINGS OF FACT

1.  The veteran has been variously diagnosed with major 
depression with a history of psychotic features, psychosis 
not otherwise specified (NOS), schizophrenia, depression NOS.  

2.  The veteran did not have a mental condition in service, 
the currently diagnosed mental conditions are not related to 
service, and a psychosis was not manifested within the first 
post-service year.   

3.  The medical evidence does not reflect a diagnosis of 
PTSD.  


CONCLUSIONS OF LAW

1.  A mental condition was not incurred in or aggravated in 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The VCAA duty to notify was satisfied by a June 2006 letter.  
This letter fully addressed all three notice elements; 
informed the veteran of what evidence was required to 
substantiate his service connection claim, and of the 
veteran's and VA's respective duties for obtaining evidence.   

In an attachment to the June 2006 letter, the RO also advised 
the veteran as to how disability ratings and effective dates 
are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains service medical records, service personnel records, 
private medical records, a statement from a person that 
served with the veteran, and the veteran's statements.  The 
veteran requested and was afforded a video hearing before the 
Board in November 2008.  Significantly, the record does not 
otherwise indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, the veteran indicated in a December 
2007 "Statement in Support of Claim" form that he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Merits of the Claim

The veteran is seeking service connection for a mental 
condition, also claimed as PTSD, which he maintains was 
incurred in-service from learning Morse code for his military 
occupational specialty as a radio operator.  In the 
alternative, the veteran also claims that his mental 
condition, to include PTSD, was incurred in 1963 as a result 
of hearing a training instructor state that President John F. 
Kennedy and Vice President Lyndon B. Johnson were killed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more during a period of war.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Section 3.304(f) also provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See also 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997).

A PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorders must conform to the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  In this regard, the 
Board notes that the Court of Appeals for Veterans Claims 
(Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV in the May 1994 first 
printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g. 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-41 (1997).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that the veteran's service medical 
records, to include an October 1965 separation examination 
report, are negative for any complaints, diagnoses, or 
treatment of any psychiatric disability.  

There is also no evidence of a psychiatric disability within 
the first post-service year after the veteran's separation 
from active duty in November 1965 to gain the benefit of 
presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309.  However, this alone does not preclude a claim for 
service connection.  As noted, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Here, post-service, private medical evidence confirms that 
the veteran currently has a psychiatric disability, variously 
diagnosed as major depression with a history of psychotic 
features, psychosis NOS, schizophrenia, and depression NOS, 
thereby satisfying the first element of the veteran's service 
connection claim.  See September 2002 Intake Note Report, Dr. 
M.R.; May 2004 Progress Note Report, Dr. M.R.  In this 
regard, the first indication of a psychiatric disability is 
shown in a September 2001 notation, which indicates probable 
depression, from the veteran's primary care physician, Dr. 
R.F.  Also, the first objective evidence showing a 
psychiatric diagnosis is a September 2002 Intake Note from 
the veteran's private psychiatrist, Dr. M.R., dated 
approximately thirty-seven years following the veteran's 
discharge from service.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The veteran also claims that he received treatment in 1967 
from a private physician for symptoms of auditory 
hallucinations.  See July 2007 RO Hearing Transcript; 
November 2008 Board Hearing Transcript.  The 1967 private 
physician (Dr. L.S.), in a letter received August 2007, 
stated that the veteran's medical records were destroyed in 
2004.  He reported that "from memory" the veteran was 
treated "sometime in 1967 because of chronic anxiety and 
agitated depression," and he was "suspected of having 
hallucinations."  However, no diagnosis was rendered.  The 
physician also stated that there were "symptoms of acute 
episodic anxiety, agitated depression, and hallucinations; 
the obvious diagnosis was schizophrenia."  However, the 
physician's statement amounts to pure speculation.  See 38 
C.F.R. § 3.102.  In this regard, the veteran stated in a 
video hearing before the undersigned Veterans' Law Judge in 
November 2008 that the 1967 physician was "not a 
psychiatrist" so he "did not diagnose" the veteran.  See 
November 2008 Board Hearing Transcript.  Further, as noted by 
the 1967 physician, the veteran's treatment records were 
destroyed, and in summarizing such treatment he was resorting 
to memory.    

There is also no objective evidence relating the veteran's 
psychiatric disabilities to his military service.  The Board 
acknowledges the claim of the veteran and the statement, 
received in November 2007, provided by a service member who 
served with the veteran that the veteran's military 
occupational specialty, specifically learning Morse code, 
resulted in his psychiatric disabilities.  Although the 
veteran is competent to describe his psychiatric symptoms 
(see Layno, 6 Vet. App. at 469), his opinion as to medical 
matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Routen, 10 Vet. App. at 186; Bostain, 11 Vet. 
App. at 127; Espiritu v. Derwinski, 2 Vet. App. at 494-95.

Further, the Board declines to obtain a medical nexus opinion 
with respect to the service connection claim for a 
psychiatric disability because there is no evidence of a 
psychiatric disability in service.  The initial psychiatric 
diagnosis was rendered approximately thirty-seven years post-
service.  Thus, while there is a current psychiatric 
disability, there is no true indication that the pertinent 
disabilities are associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Given the absence of 
psychiatric complaints, treatment, or diagnosis in service, 
the negative examination performed at separation from 
service, and the first suggestion of pertinent disability 
more than one year following active duty, relating the 
current disabilities to service would certainly be 
speculative.  The Board notes that service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).

Alternatively, the veteran claims that his mental condition, 
to include PTSD, was incurred in 1963 as a result of hearing 
a training instructor state that President John F. Kennedy 
and Vice President Lyndon B. Johnson were killed.  This claim 
is without merit.

As noted, establishing service connection for PTSD requires 
inter alia medical evidence diagnosing PTSD.  38 C.F.R. 
§ 3.304(f).

In this regard, the Board notes that the veteran's service 
medical records are negative for any complaints, diagnoses, 
or treatment of PTSD.  As noted, there is no reference to any 
psychiatric complaints.

Further, post-service, the veteran was treated for and 
diagnosed with major depression with a history of psychotic 
features, psychosis NOS, schizophrenia, and depression NOS.  
See September 2002 Intake Note Report, Dr. M.R.; May 2004 
Progress Note Report, Dr. M.R.  However, the record contains 
no evidence of a PTSD diagnosis. 

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for PTSD must be denied.

In sum, while the veteran currently has a psychiatric 
disability, it has not been medically attributed to an in-
service event.  As such, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran.  Therefore, the benefit-of-the-doubt 
rule is not applicable, and the appeal is denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for a mental condition 
(also claimed as post-traumatic stress disorder (PTSD) is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


